  Case 8:20-cv-03062-TPB-AEP Document 1 Filed 12/22/20 Page 1 of 4 PageID 1




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION



 JISU KIM,
                                                          Case No. 8:20-cv-3062
      Plaintiff,

 v.

 EQUIAN, LLC,

      Defendant.

 ___________________________________________


                                   NOTICE OF REMOVAL
        COMES NOW, Defendants Equian, LLC (“Equian”) and files this Notice of Removal,

pursuant to 28 U.S.C. § 1441, and hereby removes this action to the United States District Court

for the Middle District of Florida. Defendant states the following grounds in support of removal:

                                                1.

        On October 29, 2020, Jisu Kim, filed a Complaint in the matter of Kim v. Equian, LLC in

the County Court for the Thirteenth Judicial District in and for Hillsborough County, Florida, Case

No. 20CC072398. (Pleadings Filed to Date, attached hereto as Exhibit “A”).

                                                2.

        Service was made via process server upon Equian’s registered agent, CT Corporation

System, at 1200 South Pine Island Road, Plantation, Florida 33324. (Exhibit A).

                                                3.

        Removal has been filed within 30 days from the time that Equian was served with process,

therefore this removal is timely under 28 U.S.C. § 1446(b).
  Case 8:20-cv-03062-TPB-AEP Document 1 Filed 12/22/20 Page 2 of 4 PageID 2




                                                 4.

       The United States District Court for the Middle District of Florida, embraces Hillsborough

County, Florida. Therefore, removal to this Court is proper under 28 U.S.C. § 1441(a).

                                                 5.

       This Notice of Removal is being filed in accordance with 28 U.S.C. § 1446 and Fed. R.

Civ. P. 81(c).

                           FEDERAL QUESTION JURISDICTION

                                                 6.

       This removal is based in part on this Court’s original jurisdiction over all civil actions

arising under the Constitution, laws, or treaties of the United States. 28 U.S.C. § 1331.

                                                 7.

       This Court possesses federal question jurisdiction over this action pursuant to 28 U.S.C. §

1331 because the Complaint raises issues and claims under the laws of the United States.

Specifically, The Plaintiffs allege claims arising under the Fair Debt Collection Practices Act

(“FDCPA”), codified at 15 U.S.C. § 1692 et seq.

                                                 8.

       Equian does not waive any jurisdictional objections or affirmative defenses in the filing of

this Notice of Removal.

                                                 9.

       Venue is proper in this Court for purposes of removal under 28 U.S.C. § 1441(a) and 28

U.S.C. § 1391(b)(2).
  Case 8:20-cv-03062-TPB-AEP Document 1 Filed 12/22/20 Page 3 of 4 PageID 3




                                               10.

       Equian has complied with 28 U.S.C. § 1446(a) by submitting with this notice copies of

process, pleadings, and orders from the state court file. (Exhibit A). Equian has also served

Plaintiff and the Clerk of Court with a Notice of Filing of Notice of Removal as required by 28

U.S.C. § 1446(a). (Exhibit B)(notice without exhibits).



                                               11.

       Wherefore, Equian prays that this Civil Action proceed in this Court as an action properly

removed, and that no further proceedings be had in said case in the County Court for the Thirteenth

Judicial District in and for Hillsborough County.




                                             Respectfully Submitted,

                                             KOLB CLARE & ARNOLD, PSC

                                             /s/ John D. Kolb.
                                             John D. Kolb.
                                             9400 Williamsburg Plaza, Suite 200
                                             Louisville, Kentucky 40222
                                             Telephone: (502) 221-3615
                                             Facsimile: (844) 557-4329
                                             E-mail: jkolb@kcalegal.com.
  Case 8:20-cv-03062-TPB-AEP Document 1 Filed 12/22/20 Page 4 of 4 PageID 4




                                  CERTIFICATE OF SERVICE
       I hereby certify that I have, this December 22, 2020, served counsel for the Plaintiff in
this matter with the foregoing via email and via the ECF filing system:


Young Kim, Esq.
CONSUMER LAW ATTORNEYS CORP.
2727 Ulmerton Road, Suite 270
Clearwater, Florida 33762
Phone: (877) 241-2200
Fax: (727) 623-4611
E-mail: litigation@consumerlawattorneys.com
       ykim@consumerlawattorneys.com



                                                     /s/ John D. Kolb.
                                                     John D. Kolb
